Title: To Thomas Jefferson from André Limozin, 22 May 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 22 May 1787. Transmits account of expenses “for the 12 large Boxes Cartouch Boxes” shipped on the Portsmouth, Captain Oldner, for Norfolk. The whole amounts to £ 588–17–6, which has been debited against TJ’s account. “Mr. Rucker, residing in London, of the House Constable, Rucker & Co. of New York, hath found himself in the most cruel Situation to leave London because he could not honor Robt. Morris’s drafts which he had accepted for a very important sum of money. That unexpected Circumstance hurts prodigiously Mr. Robt. Morris’s Credit.”
